Citation Nr: 0721509	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury to include degenerative changes and residuals of 
a fracture of the transverse process of the fourth lumbar 
vertebra.

2. Entitlement to service connection for residuals of a 
cardiac injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1983 to June 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2007, the veteran failed to appear at a scheduled 
hearing before the Board.  In the absence of good cause shown 
for the failure to appear or a timely request to reschedule 
the hearing, the Board deems the request for the hearing as 
withdrawn.  38 C.F.R. § 20.702(d).  

The claim of service connection for residuals of a low back 
injury to include degenerative changes and residuals of a 
fracture of the transverse process of the fourth lumbar 
vertebra is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Residuals of a cardiac injury are not currently shown. 


CONCLUSION OF LAW

Residuals of a cardiac injury were not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify claimants of the 
information and medical or lay evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  Under 
38 C.F.R. § 3.159, VA must request any evidence in a 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre- and post- adjudication VCAA 
notice by letters, dated in December 2002 and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical 


records or authorize VA to obtaining private medical records 
on his behalf.  He was asked to submit any evidence that 
would include that in his possession.  The notice included 
the degree of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the notice of the degree of disability 
assignable and the provision for the effective date was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no effective date or disability rating 
can be awarded as a matter of law.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claim, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity for a hearing, but failed to appear.  The RO has 
obtained the service medical records, VA records, and private 
medical records.  The veteran has not identified any 
additional pertinent records to obtain on his behalf.  



VA has not conducted a medical inquiry in the form of a VA 
examination or VA medical opinion in an effort to 
substantiate the claim of service connection for residuals of 
a cardiac injury because there is no current diagnosed 
disability or evidence of persistent or recurrent cardiac 
symptoms.  Under these circumstances a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.    

REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 



Background

The service medical records show that on entrance examination 
there was no history or finding of a cardiac abnormality.  
During service in August and December1983 the veteran was 
vaccinated against the plague.  At the time, no adverse 
reaction was noted.  On examination for extension of 
enlistment in April 1987 and on separation examination in 
April 1989, the veteran reported a history of an adverse 
reaction to the plague vaccine, consisting of chest pain and 
a pounding heart.  Each examiner found that the reaction was 
not disabling and the heart was evaluated as normal. 

After service in March 2005, the veteran was evaluated by 
T.D., MD, for back and leg pain.  History included heart 
disease, a reaction to the plague vaccine, and symptoms of 
chest pain and an irregular heartbeat.  The pertinent finding 
was irregular cardiac rate and rhythm.  There was no 
assessment or diagnosis of a cardiac injury. 

Analysis 

On the basis of the service medical records, residuals of a 
cardiac injury were not affirmatively shown to be present 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Although the veteran asserts that he has residuals of a 
cardiac injury, the medical evidence of record after service, 
which contains a history of heart disease, does not document 
a currently diagnosed cardiac disability or persistent or 
recurrent symptoms of cardiac abnormality over more than the 
20 year period between 1983, when the veteran was vaccinated 
against the plague, and 2005, when he presented a history of 
heart disease, a reaction to the plague vaccine, and symptoms 
of chest pain and an irregular heartbeat. 

While the veteran may have had an adverse reaction to the 
plague vaccine, this alone is not enough to establish service 
connection, there must be a current disability resulting from 
the injury, which is not shown by the medical evidence of 
record.   Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Without medical evidence that the veteran has residuals of a 
cardiac injury due to the history of a reaction to the plague 
vaccine during service, there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As for the veteran's statements that he has such an injury, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a question involving a medical diagnosis or on medical 
causation, and consequently his statements regarding the 
claim cardiac injury do not constitute medical evidence to 
substantiate the claim.   Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim of service connection and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER 

Service connection for residuals of a cardiac injury is 
denied.


REMAND 

On the claim for residuals of a back injury, the service 
medical records show that in February 1984 while walking 
through a compartment hatch on a submarine the veteran 
tripped and struck his head and then his back.  On 
examination he had an abrasion in the area of the lumbar 
spine.   A neurological evaluation was within normal limits.  
X-rays to rule out a vertebral fracture were normal without 
evidence of fracture or subluxation; all disc spaces were 
intact and no arthritic changes were seen.  The assessment 
was a contusion in the lumbar area, and he was to be given 
light duty.  On separation examination, no lumbar abnormality 
was found. 

After service, VA records from 2000 to 2003 show that in 
April 2000 the veteran complained of low back pain which had 
had its initial onset in the late 1980s when he fell through 
an open hatch on a submarine.  He had had back pain since 
then.  He denied having any other acute injuries.  

On VA examination in March 2003, the veteran again related 
having injured his low back during service when he fell 
through an open hatch on a submarine.  He recalled having had 
some right leg weakness at that time, which gradually 
improved.  X-rays revealed relatively mild degenerative 
changes and an old fracture of the left L4 transverse 
process.  The diagnosis was a chronic lumbar strain with mild 
degenerative changes and an old fracture of the transverse 
process of L4.  

In March 2005, noting the injury during service, the 
assessment by a private physician was a history suggesting 
right lower lumbar radiculopathy. 

As the medical evidence of record is insufficient to decide 
the claim, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that either or both degenerative arthritis 
of the lumbar spine and an old fracture of 
the left L4 transverse process by X-ray, 
first documented in 2003, is the result of 
the documented contusion in the lumbar 
area in 1984 during service.  The 
veteran's file must be made available for 
review by the examiner. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that X-rays to 
rule out a vertebral facture at the 
time of the injury in 1984 were normal 
and after service, degenerative 


arthritis of the lumbar spine and an 
old fracture of the left L4 transverse 
process by X-ray were first documented 
in 2003.  

Also, in formulating the opinion, the 
examiner is asked to consider that: 

The term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, please so state.

2. After the above has been completed, the 
claim should be adjudicated.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


